Exhibit 10.2

 

SPLUNK INC.

 

2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Splunk Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement, including the Addendum which includes any
applicable country-specific provisions (together, the “Award Agreement”).

 

I.                                        NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Number of Restricted Stock Units

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan, or as otherwise
set forth below, the Restricted Stock Unit will vest in accordance with the
following schedule:

 

[INSERT VESTING SCHEDULE]

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.  Notwithstanding the foregoing, Participant may still be considered
to be providing services and will continue to vest in the Restricted Stock Units
while on an approved leave of absence.

 

By Participant’s signature and the signature of the representative of Splunk
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A, all of which are made
a part of this document.  Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan

 

--------------------------------------------------------------------------------


 

and Award Agreement.  Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.  Participant further agrees
to notify the Company upon any change in the residence address indicated above.

 

PARTICIPANT:

 

SPLUNK INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 17, in the event
of a conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

 

2.                                      Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share on the date it
vests.  Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section 3, Participant will have no right to payment of any
such Restricted Stock Units.  Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the
Company.  Any Restricted Stock Units that vest in accordance with Sections 3 or
4 will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7.  Subject to the
provisions of Section 4, such vested Restricted Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case within the
period ending no later than the date that is two and one-half (2½) months from
the end of the Company’s tax year that includes the vesting date.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies

 

3

--------------------------------------------------------------------------------


 

following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death.  It is the intent of this Award
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

 

5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Restricted Stock Units that have not vested as of
the time of Participant’s termination as a Service Provider for any or no reason
and Participant’s right to acquire any Shares hereunder will immediately
terminate.  The date on which Participant ceases to be a Service Provider shall
be the date the individual ceases to provide services and shall not be extended
by any notice of termination period or non-working garden leave established
under the employment law in the jurisdiction in which Participant resides or
under the terms of Participant’s employment agreement, if any.  The
Administrator shall have the exclusive discretion to determine when Participant
is no longer a Service Provider (including whether Participant may still be
considered to be providing services while on an approved leave of absence).

 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate (or legal representative for Participant outside the United
States).  Any such transferee must furnish the Company with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 

7.                                      Withholding of Taxes.  Participant
acknowledges that, regardless of any action taken by the Company, or, if
different, Participant’s employer (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to the Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the company or the Employer.  Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s ability for Tax-Related Items or achieve any particular tax
result.  Further, if Participant is subject to Tax-Related Items in more than
one jurisdiction between the date of grant and the date of any relevant taxable
or tax withholding event, as applicable, Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

(a)                                 withholding from Participant’s wages or
other cash compensation paid to Participant by the Company and/or the Employer;
or

 

(b)                                 withholding from proceeds of the sale of
Shares acquired upon settlement of the Restricted Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization without further consent); or

 

(c)                                  withholding in Shares to be issued upon
settlement of the Restricted Stock Units, provided, however, if Participant is a
Section 16 officer of the Company under the Exchange Act, then the Administrator
shall establish the method of withholding from alternatives (a)-(c) herein and,
if the Administrator does not exercise discretion prior to the Tax-Related Items
withholding event, then Participant shall be entitled to elect the method of
withholding from the alternatives above.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Common Stock equivalent.  If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items.

 

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

 

8.                                      Nature of Grant.  In accepting the Award
of Restricted Stock Units, Participant acknowledges, understands and agrees
that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan;

 

(b)                                 the Award of the Restricted Stock Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past;

 

5

--------------------------------------------------------------------------------


 

(c)                                  all decisions with respect to future
Restricted Stock Units or other grants, if any, will be at the sole discretion
of the Company;

 

(d)                                 the Award of Restricted Stock Units and
Participant’s participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or service contract with the Company,
the Employer, the Parent or any Subsidiary of the Company;

 

(e)                                  Participant is voluntarily participating in
the Plan;

 

(f)                                   the Restricted Stock Units and the Shares
subject to the Restricted Stock Units are not intended to replace any pension
rights or compensation;

 

(g)                                  the Restricted Stock units and the Shares
subject to the Restricted Stock Units, and the income and value of same, are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

(h)                                 the future value of the underlying Shares is
unknown, indeterminable and cannot be predicted with certainty;

 

(i)                                     no claim or entitlement to compensation
or damages shall arise from forfeiture of the Restricted Stock Units resulting
from Participant ceasing to be a Service Provider (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and in consideration of the Award of the
Restricted Stock Units to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against the Company,
any of its Subsidiaries or the Employer, waive his or her ability, if any, to
bring any such claim involving forfeiture of the Restricted Stock Units, and
release the Company, its Subsidiaries and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

 

(j)                                    for purposes of the Restricted Stock
Unit, Participant shall cease to be a Service Provider as of the date
Participant is no longer actively providing services to the Company or one of
its Subsidiaries (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Award Agreement or determined by the Company, Participant’s right to vest in the
Restricted Stock Units under the Plan, if any, will terminate as of such date
and will not be extended by any notice period (e.g., Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any); the Administrator shall have the exclusive discretion to
determine when Participant is no longer a Service Provider for purposes of

 

6

--------------------------------------------------------------------------------


 

Participant’s Award of Restricted Stock Unit (including whether Participant may
still be considered to be providing services while on a leave of absence);

 

(k)                                 unless otherwise provided in the Plan or by
the Company in its discretion, the Restricted Stock Units and the benefits
evidenced by this Award Agreement do not create any entitlement to have the
Restricted Stock Unit or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and

 

(l)                                     the following provisions apply only if
Participant is providing services outside the United States:

 

(i)                                     the Restricted Stock Units and the
Shares subject to the Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose; and

 

(ii)                                  Participant acknowledges and agrees that
neither the Company, the Employer, the Parent nor any Subsidiary of the Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units or of any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.

 

9.                                      No Advice Regarding Grant.  The Company
is not providing any tax, legal or financial advice, nor is the Company making
any recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

10.                               Rights as Stockholder.  Neither Participant
nor any person claiming under or through Participant will have any of the rights
or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant.  After such issuance,
recordation and delivery, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

 

11.                               No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR EMPLOYER) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH

 

7

--------------------------------------------------------------------------------


 

PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR EMPLOYER TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

12.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
and any other Restricted Stock Unit grant materials (“Data”) by and among, as
applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan.

 

Participant understands that Data will be transferred to a stock plan service
provider selected by the Company, to assist with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if Participant resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative.  Participant
authorizes the Company, the Company’s stock plan service provider and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative. 
Further, Participant understands that Participant is providing the consents
herein on a purely voluntary basis.  If Participant does not consent, or if
Participant later seeks to revoke his or her consent, Participant’s employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that the Company would not be able to grant Participant Restricted Stock Units
or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing Participant’s consent may
affect Participant’s ability to participate in the Plan.  For more information
on the consequences of Participant’s refusal to consent or withdrawal of
consent, Participant understands that Participant may contact his or her local
human resources representative.

 

8

--------------------------------------------------------------------------------


 

13.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company, in care of Stock Administration at Splunk Inc., at 250 Brannan Street,
San Francisco, California, United States 94107, or at such other address as the
Company may hereafter designate in writing.

 

14.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

15.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

16.                               Additional Conditions to Issuance of Stock.

 

(a)                                 If at any time the Company will determine,
in its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority is necessary or desirable
as a condition to the issuance of Shares to Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company.  Where the Company determines that
the delivery of the payment of any Shares will violate federal securities laws
or other applicable laws, the Company will defer delivery until the earliest
date at which the Company reasonably anticipates that the delivery of Shares
will no longer cause such violation.  The Company will make all reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

 

(b)                                 Participant’s sale of Shares may be subject
to any market blackout period that may be imposed by the Company and must comply
with the Company’s insider trading policies and any other applicable securities
laws.  The Company’s insider trading policy applies to all Service Providers. 
The Company’s insider trading policy prohibits a Participant and others from
buying or selling Shares when such Participant has “inside
information.”  “Inside information” is material information about the Company
that is not yet public but that a reasonable investor would consider important
in deciding whether to buy or sell Shares.  Trading while in possession of
material non-public information is not only a violation of the Company’s policy
but also of securities laws.  Penalties for such violations can be severe.
 Please review the Company’s insider trading policy before making any trades.  A
copy of the Company’s insider trading policy is available on the Company’s
intranet site, under Legal and Polices, or Participant may request a copy from
the Legal Department (legal@splunk.com) or our Stock Administrator
(stockadmin@splunk.com).

 

9

--------------------------------------------------------------------------------


 

17.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

18.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

19.                               Language.  If Participant received this Award
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

 

20.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

21.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

22.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

23.                               Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Restricted Stock Units.

 

24.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award,

 

10

--------------------------------------------------------------------------------


 

Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

25.                               Governing Law.  This Award Agreement will be
governed by the laws of the State of California, without giving effect to the
conflict of law principles thereof.  For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
San Francisco County, California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this Award
of Restricted Stock Units is made and/or to be performed.

 

26.                               Addendum.  Notwithstanding any provisions in
this Award Agreement, the Award of Restricted Stock Units shall be subject to
any special terms and conditions set forth in any Addendum to this Award
Agreement for Participant’s country.  Moreover, if Participant relocates to one
of the countries included in the Addendum, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons.  The Addendum constitutes part of this Award
Agreement.

 

27.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Restricted Stock Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

28.                               Waiver.  Participant acknowledges that a
waiver by the Company of breach of any provision of this Award Agreement shall
not operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach by Participant or any other Participant.

 

11

--------------------------------------------------------------------------------


 

Addendum to Restricted Stock Unit Award Agreement

 

ADDENDUM TO THE

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE SPLUNK INC.

2012 EQUITY INCENTIVE PLAN

 

Terms and Conditions

 

This Addendum includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Splunk Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) if Participant resides in one
of the countries listed below.  Capitalized terms used but not defined in this
Addendum have the meanings set forth in the Plan, the Notice of Restricted Stock
Unit Grant (the “Notice”) and/or the Restricted Stock Unit Award Agreement (the
“Award Agreement”).

 

Notifications

 

This Addendum also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2012. 
Such laws are often complex and change frequently.  As a result, the Company
strongly recommends that Participant not rely on the information in this
Addendum as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time that the Restricted Stock Units vest, or Participant sells the
Shares acquired upon vesting of the Restricted Stock Units under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result.

 

Accordingly, Participant is advised to seek appropriate professional advice as
to how the relevant laws in Participant’s country may apply to his or her
situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers after the Date of Grant or is
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to Participant and the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply to Participant.

 

AUSTRALIA

 

Terms and Conditions

 

Form of Settlement.  Notwithstanding any discretion in the Plan, due to
securities law

 

12

--------------------------------------------------------------------------------


 

considerations in Australia, the Restricted Stock Units will be settled only in
Shares.  The Restricted Stock Units do not provide any right for Participant to
receive a cash payment.

 

Notifications

 

Securities Law Information.  If Participant acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and Participant should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.

 

CHINA

 

Terms and Conditions

 

Company’s Obligation to Pay.  This provision supplements Section 2 of the Award
Agreement:

 

If Participant is a national of the People’s Republic of China, Participant may
not vest in the Restricted Stock Units unless and until the Company has obtained
approval from the State Administration of Foreign Exchange (the “SAFE
Approval”).  Should the Restricted Stock Units not first vest until the SAFE
Approval occurs, then as of the date of the SAFE Approval, Participant shall
receive vesting credit for any dates under the vesting schedule that preceded
such event.  Participant further agrees to abide by any restrictions or
conditions imposed on the Restricted Stock Units or the shares issued upon
vesting of the Restricted Stock Units.

 

Exchange Control Requirements.  Participant understands and agrees that,
pursuant to local exchange control requirements, Participant will be required to
immediately repatriate the cash proceeds from the sale of Shares related to the
award to China.  Participant further understands that, under Chinese exchange
control restrictions, such repatriation of his or her cash proceeds will need to
be effectuated through a special exchange control account established by the
Company (or any Parent or Subsidiary) or the Employer, and Participant hereby
consents and agrees that any proceeds from the sale of Shares will be
transferred to such special account prior to being delivered to Participant. 
The Company is under no obligation to secure any exchange conversion rate, and
the Company may face delays in converting the proceeds to local currency due to
exchange control restrictions in China.  Participant agrees to bear any currency
fluctuation risk between the time the Shares are sold and the time the sale
proceeds are distributed through any such special exchange account.  Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.  These requirements will not apply to non-PRC citizens,
unless otherwise required by SAFE.

 

13

--------------------------------------------------------------------------------


 

FRANCE

 

Terms and Conditions

 

Language Consent.  By accepting the grant, Participant confirms having read and
understood the Plan and Award Agreement which were provided in the English
language.  Participant accepts the terms of those documents accordingly.

 

Consentement Relatif à la Langue Utilisée.  En acceptant l’attribution, le
Participant confirme avoir lu et compris le Plan et le Contrat, qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.

 

Notifications

 

Exchange Control Notification.  Participant may hold Shares obtained under the
Plan outside of France provided that Participant declares all foreign accounts
whether open, current, or closed on his or her annual income tax return.

 

GERMANY

 

Notifications

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank on Form Z10.  No report is
required for payments less than €12,500.

 

HONG KONG

 

Terms and Conditions

 

Form of Settlement.  Notwithstanding any discretion in the Plan, the Restricted
Stock Units will be settled only in Shares.  The Restricted Stock Units do not
provide any right for Participant to receive a cash payment.

 

Securities Law Compliance.  To facilitate compliance with securities laws in
Hong Kong, Participant agrees not to sell the Shares issued upon vesting of the
Restricted Stock Units within six (6) months from the Date of Grant.

 

Notifications

 

Securities Law Notification. WARNING:  THE RESTRICTED STOCK UNITS AND SHARES DO
NOT CONSTITUTE A PUBLIC OFFERING OF SECURITIES UNDER HONG KONG LAW AND ARE
AVAILABLE ONLY TO EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES.  THE AWARD
AGREEMENT, INCLUDING THIS ADDENDUM, THE PLAN AND OTHER INCIDENTAL COMMUNICATION
MATERIALS HAVE NOT BEEN PREPARED IN ACCORDANCE WITH AND ARE NOT INTENDED TO
CONSTITUTE A “PROSPECTUS” FOR A PUBLIC OFFERING OF SECURITIES UNDER THE
APPLICABLE SECURITIES LEGISLATION IN HONG KONG.  NOR HAVE THE DOCUMENTS BEEN
REVIEWED BY ANY REGULATORY

 

14

--------------------------------------------------------------------------------


 

AUTHORITY IN HONG KONG.  THE RESTRICTED STOCK UNITS ARE INTENDED ONLY FOR THE
PERSONAL USE OF EACH ELIGIBLE EMPLOYEE OF THE COMPANY OR ONE OF ITS SUBSIDIARIES
AND MAY NOT BE DISTRIBUTED TO ANY OTHER PERSON.  IF PARTICIPANT IS IN ANY DOUBT
ABOUT ANY OF THE CONTENTS OF THE AWARD AGREEMENT, INCLUDING THIS ADDENDUM OR THE
PLAN, PARTICIPANT SHOULD OBTAIN INDEPENDENT PROFESSIONAL ADVICE.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).  Notwithstanding the foregoing, if the Plan is
deemed to constitute an occupational retirement scheme for the purposes of ORSO,
then Participant’s grant shall be void.

 

ITALY

 

Terms and Conditions

 

Data Privacy.  This provision replaces Section 12 of the Award Agreement:

 

Participant understands that the Employer, the Company and any Subsidiary as a
data processor of the Company may hold certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or any Subsidiary, details of all Restricted Stock Units, or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), and that the Company and the
Employer will process said data and other data lawfully received from third
party for the exclusive purpose of implementing, managing and administering the
Plan and complying with applicable laws, regulations and community legislation.

 

Participant also understands that providing the Company with Data is mandatory
for compliance with laws and is necessary for the performance of the Plan and
that Participant’s refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Plan.  The Controller of personal data processing
is Splunk Inc., with registered offices at 250 Brannan Street, 2nd Floor, San
Francisco, California 94107 U.S.A. and, pursuant to Legislative Decree no.
196/2003, its Representative in Italy for privacy purposes is Splunk Services UK
Limited, Italy branch (S.r.l.), with its registered offices at with its
registered offices at Via Birmania 81, 00144 Rome.

 

Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing.  Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan.  Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addresses under applicable laws.  Participant further
understands that the Company and/or any Subsidiary or Parent will transfer Data
among themselves as necessary for the purpose of implementing, administering and
managing Participant’s participation in the Plan, and that the Company and/or
any Subsidiary or Parent may each further transfer Data to

 

15

--------------------------------------------------------------------------------


 

third parties assisting the Company in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom Participant may elect to deposit any Shares acquired
at vesting of the Restricted Stock Units.  Such recipients may receive, possess,
use, retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing Participant’s participation in the
Plan.  Participant understand that these recipients may be acting as
controllers, processors, or persons in charge of processing, as the case may be,
according to applicable privacy laws, and that they may be located in or outside
the European Economic Area, such as in Japan or the United States or elsewhere,
in countries that do not provide an adequate level of data protection as
intended under Italian privacy law.  Should the Company exercise its discretion
in suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

 

Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of law and
contractual obligations related to implementation, administration, and
management of the Plan.  Participant understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, Participant has the right at any moment to,
including but not limited to, obtain confirmation that Data exist or not,
access, verify their content, origin and accuracy, delete, update, integrate,
correct, block or terminate, for legitimate reason, the Data processing.  To
exercise privacy rights Participant should address the Employer.

 

Furthermore, Participant is aware that Data will not be used for
direct-marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.

 

Plan Document Acknowledgement.  In accepting the Restricted Stock Units,
Participant acknowledges that he or she has received a copy of the Plan, has
reviewed the Plan and the Award Agreement, including this Addendum, in their
entirety and fully understand and accept all provisions of the Plan, the Award
Agreement, and this Addendum.

 

Participant further acknowledges that he or she has read and specifically and
expressly approves the following clauses in the Award Agreement: Section 2:
Company’s Obligation to Pay; Section 3: Vesting Schedule; Section 8: Nature of
Grant; Section 14: Grant is Not Transferable; Section 16: Additional Conditions
to Issuance of Stock; Section 18: Administrator Authority; Section 26: Addendum;
and the Data Privacy provision in this Addendum.

 

16

--------------------------------------------------------------------------------


 

Notifications

 

Exchange Control Notification.  Participant is required to report the following
on his or her annual tax return: (1) any transfers of cash or Shares to or from
Italy exceeding €10,000, (2) any foreign investments or investments held outside
of Italy at the end of the calendar year exceeding €10,000 if such investments
(e.g., vested Restricted Stock Units, Shares, or cash) may result in income
taxable in Italy (this will include reporting any Vested Shares if their
intrinsic value (i.e., the fair market value of the Shares issued at vesting)
combined with other foreign assets exceed €10,000), and (3) the amount of the
transfers to and from abroad which have had an impact during the calendar year
on Participant’s foreign investments or investments held outside of Italy. 
Under certain circumstances, Participant may be exempt from the requirement
under (1) above if the transfer or investment is made through an authorized
broker resident in Italy.

 

Tax on Foreign Financial Assets.  Effective from 2011, a tax on the value of the
financial assets held outside of Italy by individuals resident of Italy has been
introduced. Such tax is levied at an annual rate of 1 per thousand (0.1%) for FY
2012, and of 1.5 per thousand (0.15%), starting from 2013. The taxable amount
will be the fair market value of the financial assets assessed at the end of the
calendar year.

 

MEXICO

 

Terms and Conditions

 

Acknowledgements.  This provision supplements Section 8 of the Award Agreement:

 

By accepting the Restricted Stock Units, Participant acknowledges that he or she
has received a copy of the Plan and the Award Agreement, including this
Addendum, which he or she has reviewed.  Participant further acknowledges that
he or she accepts all the provisions of the Plan and the Award Agreement,
including this Addendum.  Participant also acknowledges that he or she has read
and specifically and expressly approves the terms and conditions set forth in
the “Nature of Grant” Section of the Award Agreement, which clearly provide as
follows:

 

(1)                                 Participant’s participation in the Plan does
not constitute an acquired right;

 

(2)                                 The Plan and Participant’s participation in
it are offered by the Company on a wholly discretionary basis; and

 

(3)                                 Participant’s participation in the Plan is
voluntary.

 

Labor Law Acknowledgement and Policy Statement.  By accepting the Restricted
Stock Units, Participant acknowledges that Splunk Inc., with registered offices
at 250 Brannan Street, 2nd Floor, San Francisco, California 94107 U.S.A., is
solely responsible for the administration of the Plan.  Participant further
acknowledges that his or her participation in the Plan, the grant of the
Restricted Stock Units and any acquisition of Shares under the Plan do not
constitute an employment relationship between Participant and the Company
because Participant is participating in the Plan on a wholly commercial basis. 
Based on the foregoing, Participant expressly acknowledges that the Plan and the
benefits that he or she may derive from

 

17

--------------------------------------------------------------------------------


 

participation in the Plan do not establish any rights between Participant and
the Employer, and do not form part of the employment conditions and/or benefits
provided by the Company or any Parent or Subsidiary, and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of Participant’s employment.

 

Participant further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant’s participation in the Plan at any time, without any liability to
Participant.

 

Finally, Participant hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents and legal representatives, with respect
to any claim that may arise.

 

Términos y Condiciones

 

Reconocimientos.  Esta disposición suplementa la Sección 8 del Contrato:

 

Al aceptar las Unidades de Acción Restringida, el Partícipe reconoce que ha
recibido una copia del Plan y del Contrato, incluyendo este Anexo, que ha sido
revisado por el Partícipe. El Partícipe reconoce, además, que acepta todas las
disposiciones del Plan y del Contrato, incluyendo este Anexo.  El Partícipe
también reconoce que ha leído la Sección del Contrato intitulada
“Reconocimientos” y específica y expresamente aprueba los términos y condiciones
establecidos en dicha Sección, que claramente establece lo siguiente:

 

(1)                                 La participación del Partícipe en el Plan no
constituye un derecho adquirido;

 

(2)                                 El Plan y la participación del Partícipe en
el Plan se ofrecen por la Compañía de manera totalmente discrecional; y

 

(3)                                 La participación del Partícipe en el Plan es
voluntaria.

 

Reconocimiento de Ley Laboral y Declaración de Política.  Al aceptar las
Unidades de Acción Restringida, el Partícipe reconoce que Splunk Inc., con
oficinas registradas en 250 Brannan Street, 2nd Floor, San Francisco, California
94107, EE.UU., es únicamente responsable por la administración del Plan. 
Además, el Partícipe reconoce que su participación en el Plan, el otorgamiento
de las Unidades de Acción Restringida y cualquier adquisición de Acciones de
conformidad con el Plan no constituyen una relación laboral entre el Partícipe y
la Compañía, ya que el Partícipe está participando en el Plan en sobre una base
exclusivamente comercial.  Con base en lo anterior, el Partícipe expresamente
reconoce que el Plan y los beneficios que le deriven de la participación en el
Plan no establecen derecho alguno entre el Partícipe y el Patrón y no forman
parte de las condiciones de trabajo y/o prestaciones otorgadas por la

 

18

--------------------------------------------------------------------------------


 

Compañía o cualquier Matriz o Subsidiaria de la Compañía, y cualquier
modificación del Plan o su terminación no constituirá un cambio o deterioro de
los términos y condiciones de empleo del Partícipe.

 

Además, el Partícipe entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Compañía y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o discontinuar la
participación del Partícipe en el Plan en cualquier momento, sin responsabilidad
alguna para con el Partícipe.

 

Finalmente, el Partícipe en este acto manifiesta que no se reserva ninguna
acción o derecho para interponer una demanda o reclamación en contra de la
Compañía por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o los beneficios derivados del Plan y, en consecuencia,
otorga un amplio y total finiquito a la Compañía, sus Subsidiarias, afiliadas,
sucursales, oficinas de representación, accionistas, directores, funcionarios,
agentes y representantes con respecto a cualquier demanda o reclamación que
pudiera surgir.

 

THE NETHERLANDS

 

Notifications

 

Securities Law Information.  Participant should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares issued upon vesting
of the Restricted Stock Units.  In particular, Participant may be prohibited
from effectuating certain transactions if Participant has inside information
about the Company.

 

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Subsidiary or Parent in the
Netherlands who has inside information as described herein.

 

Given the broad scope of the definition of inside information, certain employees
working for the Company or for any Subsidiary or Parent in the Netherlands may
have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when Participant has such
inside information.

 

If Participant is uncertain whether the insider-trading rules apply to
Participant, he or she should consult Participant’s personal legal advisor.

 

19

--------------------------------------------------------------------------------


 

SINGAPORE

 

Notifications

 

Securities Law Information.  The Restricted Stock Units are being granted to
Participant pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).  The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.  Participant should note that such Restricted
Stock Units are subject to section 257 of the SFA and Participant will not be
able to make any subsequent sale in Singapore, or any offer of such subsequent
sale of the Shares underlying the Restricted Stock Units unless such sale or
offer in Singapore is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA (Chapter 289, 2006 Ed.).

 

Director Notification Obligation.  If Participant is a director, associate
director or shadow director of a Singaporean Subsidiary or Parent, Participant
is subject to certain notification requirements under the Singapore Companies
Act.  Among these requirements is an obligation to notify the Singaporean
Subsidiary or Parent in writing when Participant receives an interest (e.g.,
Restricted Stock Units, Shares) in the Company or a Subsidiary or Parent.  In
addition, Participant must notify the Singaporean Subsidiary or Parent when he
or she sells any Shares (including when Participant sells the Shares acquired
under the Plan).  These notifications must be made within two (2) business days
of acquiring or disposing of any interest in the Company or any Subsidiary or
Parent.  In addition, a notification must be made of Participant’s interests in
the Company or any Subsidiary or Parent within two (2) business days of becoming
a director.

 

Insider-Trading Notification.  Participant should be aware of the Singapore
insider-trading rules, which may impact his or her acquisition or disposal of
Shares or rights to Shares under the Plan.  Under the Singapore insider-trading
rules, Participant is prohibited from selling Shares when he or she possesses
information, not generally available, which Participant knows or should know
will have a material effect on the price of the Shares once such information is
generally available.

 

SWEDEN

 

There are no country-specific provisions.

 

UNITED KINGDOM

 

Terms and Conditions

 

Form of Settlement.  Notwithstanding any discretion in the Plan, the Restricted
Stock Units will be settled only in Shares.  The Restricted Stock Units do not
provide any right for Participant to receive a cash payment.

 

Joint Election.  As a condition of participation in the Plan and the vesting of
the Restricted Stock Units at a time when the Company’s Shares are considered
readily convertible assets under U.K. law, Participant agrees to accept any
liability for secondary Class 1 National Insurance

 

20

--------------------------------------------------------------------------------


 

contributions (the “Employer NICs”) that may be payable by the Company, the
Employer, a Parent or a Subsidiary in connection with the Restricted Stock Units
and any event giving rise to Tax-Related Items.  Without prejudice to the
foregoing, Participant agrees to execute a joint election with the Company, the
form of such joint election (the “Joint Election”) having been approved formally
by Her Majesty’s Revenue and Customs (“HMRC”), and any other required consent or
election.  Participant further agrees to execute such other joint elections as
may be required between Participant and any successor to the Company, the
Employer, a Parent or a Subsidiary.  Participant further agrees that the
Company, the Employer, a Parent or a Subsidiary may collect the Employer NICs
from Participant by any of the means set forth in Section 7 of the Award
Agreement.

 

If Participant does not enter into a Joint Election prior to the vesting of the
Restricted Stock Units, he or she will not be entitled to vest in the Restricted
Stock Units unless and until he or she enters into a Joint Election, and no
Shares will be issued to Participant under the Plan, without any liability to
the Company, the Employer, a Parent or a Subsidiary.

 

Withholding of Taxes.  This provision supplements Section 7 of the Award
Agreement:

 

If payment or withholding of tax is not made within 90 days of the event giving
rise to the Tax-Related Items (the “Due Date”) or such other period specified in
Section 222(1)(c) of the Income Tax (Earnings and Pensions) Act 2003, the amount
of any uncollected tax will constitute a loan owed by Participant to the
Employer, effective on the Due Date.  Participant agrees that the loan will bear
interest at the then-current Official Rate of HMRC, it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 7 of the Award Agreement. 
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant will not be eligible for such a loan to cover the taxes due.  In the
event that Participant is a director or executive officer and tax is not
collected from or paid by Participant by the Due Date, the amount of any
uncollected tax will constitute a benefit to Participant on which additional
income tax and National Insurance contributions will be payable.  Participant
will be responsible for reporting and paying any income tax and National
Insurance contributions due on this additional benefit directly to HMRC under
the self-assessment regime.

 

In addition, Participant agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right Participant may
have to recover any overpayment from the relevant tax authorities.

 

21

--------------------------------------------------------------------------------